Citation Nr: 0726871	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
should be referred to the Director, Compensation and Pension 
Service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision.  In May 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

For reasons which will become apparent below, the issues in 
appellate status are as characterized above.  



FINDINGS OF FACT

1.  The veteran does not meet the schedular requirements for 
a TDIU. 

2.  The veteran's service connected disabilities are severe 
enough to suggest that that he is unable to obtain or retain 
gainful employment.


CONCLUSION OF LAW

1.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2006)

2.  The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, are met. 38 C.F.R. § 4.16(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a January 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified as to how establish disability ratings and 
effective as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

a.  entitlement to a total disability rating based on 
individual unemployability (TDIU).

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

The veteran does not meet the schedular requirements for 
consideration of a TDIU.  He is service connected for 
residuals of tuberculosis/pleurisy, calcified pleural 
thickening, right, with chronic obstructive pulmonary 
disease, as 60 percent disabling; status post herniorrhaphy, 
as non-compensable; appendectomy, as non-compensable; and 
hydrocelectomy, as non-compensable.  Thus, the veteran does 
not meet the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

b.  whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
from August 22, 1983, should be referred to the Director, 
Compensation and Pension Service.

Where the percentage requirements set forth above are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

The veteran essentially contends, including in testimony 
provided before the undersigned in May 2007, that his lung 
disability presents him from working.  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

VA afforded the veteran an examination most recently in May 
2006.  The diagnosis was residuals of tuberculosis, pleurisy 
with calcified pleural thickening of the right lung.  The 
examiner noted that the veteran had moderate functional 
impairment secondary to lung conditions, including recent 
pneumonia.  She indicated that shortness of breath, weakness, 
and deconditioning affected and limited the veteran's 
activities of daily living.  In noting that the veteran 
required daily home nursing care for three weeks post 
hospitalization for pneumonia in December 2005, the examiner 
opined that the veteran's functional impairment was more 
likely than not related to his right lung 
restriction/fibrothorax residuals of service-connected 
tuberculosis.   

The evidence in the record demonstrates and the veteran 
testified at his hearing that he last worked in 1976, after 
having worked for the same employer for 22 years.  His job 
had been as a foreman in manufacturing inner tubes.  There is 
no evidence that he attempted to obtain employment since then 
and he testified that he was unable to work due to pain from 
his service-connected disabilities.  The veteran completed 
high school and his specialized training includes 
refrigeration and air conditioning.    

The veteran's daughter submitted a statement in June 2004 in 
which she summarized his difficulty in obtaining employment 
due to his service-connected disabilities.  She also 
testified at the May 2007 hearing that the veteran's health 
rapidly deteriorated in the last several years as he has 
difficulty walking and it was nearly impossible for him to 
stand.  She further indicted that he was not able to run 
errands.  

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, including the testimony taken in May 
2007, it is clear that such referral is warranted.  

At this point, the Board will not make a decision regarding 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b), as we are not permitted to do so.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds 
that this matter should have been submitted to the 
Compensation and Pension Director for extraschedular 
consideration under § 4.16(b).  In this regard, the appeal is 
granted.  Id.  At this point, this claim will necessarily be 
REMANDED to the RO for further action consistent with this 
decision.


ORDER

A total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(a) is denied.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
is warranted. 


REMAND

Given the above, decision, this matter is remanded to the RO 
(or Appeals Management Center) for the following action:

The RO should submit the claim for a 
total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The RO 
should follow the dictates of § 4.16(b) 
in making this submission.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


